Citation Nr: 1211113	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  05-15 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Augusta, Maine.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
This case was previously before the Board in October 2007 and was remanded for additional development.  The case was returned to the Board in February 2011, when the Board denied the Veteran's claim of service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision and remand the case to the Board for compliance with the Joint Motion.

In an October 2011 statement, the Veteran raised a claim of entitlement to service connection for hearing loss of the left ear and an increased rating for hearing loss of the right ear. The RO has not adjudicated these issues, and they are not inextricably intertwined with the issue adjudicated on the merits in this remand. They are not therefore before the Board and are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board denied the Veteran's present claim of service connection for PTSD because the record did not contain a medically supportable diagnosis of PTSD.  However, the Veteran has diagnoses of other psychiatric disorders.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran specifically requested service connection for PTSD.  The Board denied service connection for PTSD based on the absence of a current diagnosis, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder. The Court vacated the Board's decision, noting that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be. The Court held that the Board should have considered alternative current conditions within the scope of the filed claim. Id.   Therefore, based on the Court's holding in Clemons, the claim must be remanded to determine if the Veteran has any acquired psychiatric disorder as a result of his period of service.

The Veteran served in Vietnam from October 1967 to October 1968.  The Veteran contends that he engaged in combat with the enemy. Although his service personnel records indicate that he was assigned to an engineering unit as a cook, the Veteran contends that he did not serve in that capacity, and instead was assigned as a truck driver, where he further alleges that he was subjected to enemy fire. The Veteran also contends that as a truck driver, he participated in reconnaissance patrols. 

Effective October 29, 2008, VA amended its regulations regarding service connection for PTSD by eliminating the requirement for evidence corroborating the claimed in-service stressor in cases in which PTSD is diagnosed in service. See 73 Fed. Reg. 64,210  (Oct. 29, 2008); 74 Fed. Reg. 14,492  (Mar. 31, 2009). 

Additionally, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f)  by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans. See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010). Essentially, the amended version of 38 C.F.R. § 3.304(f)(3)  eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity." Specifically, the amended version of 38 C.F.R. § 3.304(f)(3)  provides





If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3) .

The Veteran's service treatment records contain no evidence of symptoms or a diagnosis of a psychiatric disorder.  His July 1970 discharge examination showed a normal psychiatric clinical evaluation. 

In December 1974, the Veteran was treated at a mental hygiene clinic for complaints of being nervous, tense, and "shaky."  The Veteran also reported anorexia, insomnia, combat dreams, and lack of concentration.  The record notes that the Veteran served in a combat zone in Vietnam and that in the summer of 1968, the Veteran was injured by a bomb explosion.  The Veteran reported nervousness since that time.  He was diagnosed with an anxiety reaction, but the psychiatrist noted that further observation would be required to rule out borderline schizophrenia.  




A March 2002 treatment record noted that the Veteran had a diagnosis of depression.  At a psychological evaluation in May 2002, the Veteran was diagnosed with depressive disorder, subclinical PTSD, and features of paranoid personality disorder.  

The Veteran underwent a VA examination in March 2004.  The examiner diagnosed adjustment disorder with depression.  He opined that the Veteran's allegations of service-connected PTSD are not supported by consistent objective findings and that "[he] could detect objective signs or symptoms demonstrating the presence of PTSD."  No opinion was offered as to whether the Veteran's diagnosis of adjustment disorder was attributable to service.  

The Veteran appeared at a hearing before a decision review officer at the RO in October 2005.  He testified that he engaged in combat with the enemy during his service in Vietnam and he has a diagnosis of PTSD as a result.  

Treatment records from 2006 through 2009 show that the Veteran has diagnoses of subclinical PTSD, insomnia, depression, mood disorder, likely bipolar disorder, type II, and likely bipolar type I with psychosis.  A March 2010 psychiatry note shows a diagnosis of PTSD by history and a subsequent record from March 2010 shows that the Veteran was diagnosed with anxiety disorder, R/O PTSD chronic.  The same record also shows a diagnosis of depressive disorder.  Records from May through July 2010 show diagnoses of PTSD.  

While the claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the Veteran has also been diagnosed with PTSD and other psychiatric disorders, including bipolar disorder, depressive disorder, and an anxiety reaction.  Under Clemons, these other diagnoses are to be considered as part of the underlying claim. To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD. The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses. This is significant because the 


statutory and regulatory provisions addressing PTSD claims differ from the provisions addressing other service connection claims. See 38 C.F.R. §§ 3.303, 3.307, 3.309. Corrective notification action, as well as further adjudication, is thus needed. 38 C.F.R. §§ 3.159(b), 19.9. 

Therefore, a remand is necessary to provide the Veteran with adequate notification, a VA examination to determine his diagnoses and their etiologies, and for consideration of a claim of service connection for all diagnoses he receives for psychiatric disorders.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for an acquired psychiatric disorder, to include PTSD that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examination detailed below, to be conducted by a VA psychologist or psychiatrist, who must opine as to whether the Veteran has PTSD or any other psychiatric disorder as a result of military service. The following considerations will govern the examination:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  The examiner(s) must conduct any appropriate interviews and clinical testing. 

b. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
c. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiner must:

(1) Provide all mental health diagnoses applicable to the Veteran.

(2) Opine whether any of the diagnosed mental health disorders are attributable to service.

(3) If the Veteran is diagnosed with PTSD, state whether the stressors underlying the diagnosis are due to fear of hostile military or terrorist activity, meaning that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3)

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of service connection for an acquired psychiatric disorder to include PTSD, with consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

